While the rule that the testimony of a party who offers himself as a witness in his own behalf is construed most strongly against him when it is self-contradictory, vague or equivocal, and unless there be other evidence tending to establish his right to recover, same will be defeated, if that version of his testimony the most unfavorable to him demands a verdict against him, is recognized, it however, in my opinion is not applicable to this case. It is true that the plaintiff when asked if the reason he endorsed the check was the fact that he was shown the passbook showing a deposit of $2000 in the bank at Toccoa, and that he had met Moseley, and that Moseley was in business there and was an outstanding citizen, answered "I will say yes," yet he did not say that was his sole reason for endorsing the check and, by way of explanation of this answer he immediately thereafter testified as follows: "You ask if in my statement a minute ago that I relied on the bank book as the inducing cause of my endorsing the check, if that was the only reason I signed the check or whether it was because of the statement in regard to Mr. Clarke. Well, more or less on Clarke's account because he was the one he said had the money. I would not have endorsed the check for $1500 if it had not been represented to me that Clarke, a man of financial standing, was a partner in the business." While he testified in his explanation as above-quoted that his other reason for endorsing the check was "more or less on Clarke's account," in my *Page 189 
opinion this would not work a defeat of his recovery. I think he would be entitled to recover under his testimony if he was motivated to any substantial degree by the representation made to him of the partnership and by reason of Clarke's apparent connection with it. Construing his testimony with reference to the bank book and his explanation of it with regard to Clarke's apparent connection with the business together, I do not think his testimony is such as demands a verdict against him.